Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
1.	Claims 1-5 allowed.
2.	The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, closest prior art of record Mori (US 8,446,734, IDS Document) discloses a drive circuit of a voltage-controlled power semiconductor element having a gate terminal (comprising 1 having a gate terminal 1d, Figures 1-12), through which electric charges stored in a gate capacitor thereof being extractable, the drive circuit receiving an off signal for off-controlling the voltage-controlled power semiconductor element (Abstract, Column 1, lines 7-10), the drive circuit comprising: 
a first switching element (8, Figure 4) which turns on upon receipt of the off signal, and which is configured to extract the electric charges from the gate terminal of the voltage-controlled power semiconductor element with a first extracting capability (Column 8, line 53-Column 9, line 3); 
a first delay circuit (5) which outputs a first delayed signal a first predetermined time after the receipt of the off signal (Column 8, lines 62-68); 
a second switching element (7, Figures 1, 3-4, 6-8) which is connected to the first delay circuit (7 connected to 5), which is turned on by the first delayed signal (Column 8, lines 62-68), and which is configured to extract the electric charges from the gate terminal of the voltage- controlled power semiconductor element, with a second extracting capability different than the first extracting capability (Column 8, line 53-Column 9, line 3); 
an overcurrent detection circuit (comprising comparator 4, Figures 1, 3-4, 6-8) which outputs an overcurrent detection signal upon detecting an overcurrent of the voltage-controlled power semiconductor element (output of comparator 4 to delay circuit 5, Figures 1, 3-4, 6-8); 
a second delay circuit (comprising AND gate 6, Figure 4) which is connected to the overcurrent detection circuit (output of comparator 4 connected to the input of AND gate 6, Figure 4), and which outputs a second delayed signal a second predetermined time after receiving the overcurrent detection signal (output of AND gate, Figure 4); 
a flip-flop (15, Figure 4) which is connected to the second delay circuit, and which holds the second delayed signal (output of AND gate 6 to the input of flip flop 15, Figure 4); 
a third switching element (16, Figure 4) which is connected to the flip-flop (output of 15 connected to the gate 16c of 16, Figure 4), which is turned on by the second delayed signal received thereby through the flip-flop (16 turns on upon receiving output from 15 at the gate 16c, Figure 4), which is configured to extract the electric charges from the gate terminal of the voltage-controlled power semiconductor element, with a third extracting capability smaller than the first extracting capability (Figures 4-5, Column 10, lines12-31). 
a slow shutdown detection circuit which is connected the overcurrent detection circuit (comprising part of 11 receiving output from overcurrent detection circuit 4 via delay circuit 5, Figure 4), and which outputs a slow shutdown detection signal (output of 11 upon receiving input from 5, Figure 4); and 
a fourth switching element which is connected to the slow shutdown detection circuit (comprising MOSFET 10 connected to 11, Figure 4), which is turned on by the slow shutdown detection signal (Figure 4, Column 8, lines 50-53), and which is configured to extract the electric charges from the gate terminal of the voltage-controlled power semiconductor element, with a fourth extracting capability (Column 8, lines 50-53).
Mori does not disclose the second extracting capability larger than the first extracting capability, the slow shutdown detection signal being outputted at a time when the off signal is received after the slow shutdown detection circuit receives the overcurrent detection signal and before the slow shutdown detection circuit receives the second delayed signal through the flip-flop, and the fourth extracting capability being larger than the third extracting capability and smaller than the second extracting capability. 
Akitake (JP 2003134797, IDS Document) discloses a drive circuit of a voltage-controlled power semiconductor element having a gate terminal (Figures 1-4, comprising IGBT 3 having a gate terminal), through which electric charges stored in a gate capacitor thereof being extractable, the drive circuit receiving an off signal for off-controlling the voltage-controlled power semiconductor element (Figures 1-4, Abstract), the drive circuit comprising: 
a first switching element (15, Figure 1) which turns on upon receipt of the off signal, and which is configured to extract the electric charges from the gate terminal of the voltage-controlled power semiconductor element with a first extracting capability (); 
a first delay circuit (38) which outputs a first delayed signal a first predetermined time after the receipt of the off signal (output of 38, Figure 1); 
a second switching element (13, Figure 1) which is connected to the first delay circuit (13 connected to 38, Figure 1), which is turned on by the first delayed signal (Figure 1, 13 turns on upon receiving input from 38), and which is configured to extract the electric charges from the gate terminal of the voltage- controlled power semiconductor element, with a second extracting capability larger than the first extracting capability (Abstract); 
an overcurrent detection circuit (comprising 31, Figure 1) which outputs an overcurrent detection signal upon detecting an overcurrent of the voltage-controlled power semiconductor element (output of 31 to 34, Figure 1); 
a second delay circuit (35, Figure 1) which is connected to the overcurrent detection circuit, and which outputs a second delayed signal a second predetermined time after receiving the overcurrent detection signal (output of 35 , Figure 1); 
a third switching element (14, Figure 1), which is turned on by the second delayed signal, which is configured to extract the electric charges from the gate terminal of the voltage-controlled power semiconductor element, with a third extracting capability (Abstract).  Akitake does not disclose a flip-flop which is connected to the second delay circuit, and which holds the second delayed signal, a slow shutdown detection circuit which is connected to the flip-flop and the overcurrent detection circuit, and which outputs a slow shutdown detection signal at a time when the off signal is received after the slow shutdown detection circuit receives the overcurrent detection signal and before the slow shutdown detection circuit receives the second delayed signal through the flip-flop; and a fourth switching element which is connected to the slow shutdown detection circuit, which is turned on by the slow shutdown detection signal, and which is configured to extract the electric charges from the gate terminal of the voltage-controlled power semiconductor element, with a fourth extracting capability larger than the third extracting capability and smaller than the second extracting capability.
Mori and Akitake, alone or in combination does not disclose the second extracting capability larger than the first extracting capability, the slow shutdown detection signal being outputted at a time when the off signal is received after the slow shutdown detection circuit receives the overcurrent detection signal and before the slow shutdown detection circuit receives the second delayed signal through the flip-flop, and the fourth extracting capability being larger than the third extracting capability and smaller than the second extracting capability, in combination with the other recited elements of Claim 1, therefore allowable. Claims 2-5 depend from Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        

/LUCY M THOMAS/Examiner, Art Unit 2836, 9/07/2022